SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 130, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1TO COMMISSION FILE NUMBER 000-30083 QUALSTAR CORPORATION CALIFORNIA 95-3927330 (STATE OF INCORPORATION) (I.R.S. ID NO.) 3990-B HERITAGE OAK COURT, SIMI VALLEY, CA 93063 (805)583-7744 Securities registered pursuant to Section12(b) of the Act: Title of Each Class: Name of Each Exchange on Which Registered: Common Stock The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the registrant is well-known seasoned issuer, as defined in Rule405 of the Securities Act of 1933.YesoNoþ Indicate by check mark whether the registrant is not required to file reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90days.YesþNo o Indicate by check mark whether the registranthas submitted electronically and posted on its website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filer q smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2).YesoNoþ As of December31, 2011 (the last business day of the registrant’s most recently completed second fiscal quarter), the aggregate market value of the common equity held by non-affiliates of the registrant was approximately $9,440,000 based on the closing sales price as reported on the NASDAQ Stock Market.As of September 14, 2012, there were 12,253,117 shares of common stock without par value outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of registrant’s definitive proxy statement for its annual meeting of shareholders to be held in 2013 are incorporated by reference into PartIII of this Form10-K. QUALSTAR CORPORATION FORM10-K FOR THE FISCAL YEAR ENDED JUNE30, 2012 INDEX PART I Item 1. Business 4 Executive Officers of the Registrant 10 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 16 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Mine Safety Disclosures 16 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 25 Item 8. Financial Statements and Supplementary Data 26 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 46 Item 9A . Controls and Procedures 46 Item 9B. Other Information 47 PART III Item 10. Directors, Executive Officers and Corporate Governance 48 Item 11. Executive Compensation 48 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 48 Item 13. Certain Relationships and Related Transactions, and Director Independence 48 Item 14. Principal Accountant Fees and Services 48 PART IV Item 15. Exhibits and Financial Statement Schedules 49 Signatures 50 Exhibit Index 51 2 FORWARD-LOOKING STATEMENTS This Annual Report on Form10-K contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Forward-looking statements inherently are subject to risks and uncertainties, some of which we cannot predict or quantify. Our actual results may differ materially from the results projected in the forward-looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in “ITEM1A— Risk Factors,” and in “ITEM7— Management’s Discussion and Analysis of Financial Condition and Results of Operations.” You generally can identify forward-looking statements by the use of forward-looking terminology such as “believes,” “may,” “will,” “expects,” “intends,” “estimates,” “anticipates,” “plans,” “seeks,” or “continues,” or the negative thereof or variations thereon or similar terminology. Forward-looking statements also include the assumptions underlying or relating to any such statements. Forward-looking statements contained within this document represent a good-faith assessment of Qualstar’s future performance for which management believes there is a reasonable basis. Qualstar disclaims any obligation to update the forward looking statements contained herein, except as may be required by law. 3 PARTI ITEM1. BUSINESS INTRODUCTION Qualstar is a leading provider of high efficiency and high density power supplies marketed under the N2Power brand, and of data storage systems marketed under the Qualstar brand. Our N2Power power supply productsprovide compact and efficient power conversion for a wide variety of industries and applications including, but not limited to telecom, networking, broadcast, industrial, lighting, gaming and test equipment. Our Qualstar data storage products are used to provide highly scalable and reliable solutions to store and retrieve very large quantities of electronic data. In 2002 we acquired N2Power, which we established as a separate division from the Qualstar storage business to better address the distinct market segments that each division serves. (See Note 11 of the Notes to the Consolidated Financial Statements under Part II, item 8 of this Annual Report on Form 10-K.) The N2Power division provides both high efficiency and high density AC/DC and DC/DC power supplies for a variety of applications; including data center technologies such as switches, routers, data storage, servers and networking communications equipment.We also design and manufacture power solutions for the telecommunications industry employing both conventional AC/DC systems and DC/DC systems. With a wide variety of standard products and the ability to create custom and semi- custom products, we offer a very comprehensive product line to OEMs that require high-value, high-efficiency, power supplies to meet individual needs. The N2 brand is one of the industry leaders in delivering high power density/high efficiency ratios. The Storage division provides high quality and highly reliable data protection and archive storage systems which are used to record, retrieve and manage electronic data, primarily in networked computing environments.Our storage products integrate with all operating systems including Windows, Linux and UNIX, and are compatible with a wide range of storage management software solutions such as those offered by IBM, EMC, CommVault and Symantec.We offer products spanning the storage needs of the small and medium-size business market to the enterprise market. In addition to storage products the Storage division offers comprehensive worldwide service and support programs that enable customers to keep our products running in environments where the ability to constantly access data is vital. We design our products at our locations in California and Colorado, and we sell our products globally through authorized resellers and OEMs. Our N2Power division utilizes contract manufacturers in Asia to produce our power supply products, while our Storage division products are manufactured by our own in-house workforce at our factory in California.Our research, development and engineering organization is located in Simi Valley, California and Boulder, Colorado.We employ more than 17 engineers. Qualstar was incorporated in California in 1984. POWER SUPPLY INDUSTRY Background The power conversion markets are comprised of a few large suppliers and a number of smaller companies that focus on specialized products.The power conversion market, which includes the Servers, Storage and Network (“SSN”), Industrial and Transportation (“IND”) and Network Power Systems (“NPS”) markets among others are expected to grow at a 5-7% compounded annual growth rate from 2011 to 2014 according to IMS Research.In 2011, power conversion products were negatively influenced by macroeconomic conditions throughout the globe, with industry sales declining versus 2010, according to market studies. Longer term, we believe the following key trends will continue to drive demand for power conversion products: · Increasing amounts of power required by the communications infrastructure industry.The proliferation of data centers and their related infrastructures, the internet, wireless communications, broadband applications, server and storage farms and other new technologies, have increased exponentially the amount of information transmitted over the recent past.As a result, the push for higher bandwidth and more efficient and effective systems has been driving a faster replacement cycle for telecommunications equipment as well as strong infrastructure expansion. 4 · Increasing demand for high conversion efficiencies, high power density and digital power management.Recent efforts in the EU, the United States and Asia to reduce energy consumption are increasing the demand for high conversion efficiencies and digital power control.In addition, groups such as the Climate Savers Computing Initiative, consisting of a consortium of companies including Google and Intel and other eco-conscious businesses and conservation organizations are promoting the development, deployment and adoption of smart technologies that can both improve the efficiency of a computer’s power utilization and reduce the energy consumed when the computer is in an inactive state.Because a large portion of electrical energy waste occurs during the power conversion process, power supply companies have an opportunity to improve the conversion efficiency to reduce the operating costs for the end user.Our AC/DC power supplies have led the markets we serve with conversion efficiency ratings up to 93%.Our digital power control technologies allow us to achieve high levels of power conversion efficiency and control that are not possible with analog designs.Higher conversion efficiencies help reduce overall power usage and therefore cut greenhouse gas emissions and total cost of infrastructure ownership. Strategy Our primary objective in our power supply business is to be a global leader in high-efficiency, high-density power conversionfor the data center, communications equipment, and industrial and telecommunications network power markets.To achieve this objective we plan to: · Continue to expand our sales channels and geographies.We have begun to promote the N2Power brand on a global basis and are targeting larger OEMs, and distributers who have a presence in markets and geographies that we do not currently serve. · Continue to drive deeper penetration in our current OEM customers.Our original equipment manufacturer (OEM) customers are constantly changing their products and introducing new products.We are driving to become the supplier of choice within our OEM customer base to leverage our existing relationships and drive volume growth within the same sales channel. · Continue to expand our footprint in the data center equipment and communications markets.Our products are very well suited for the data center equipment, networking and communications systems markets.We have secured several sizable OEM customers in these markets and are driving deeper penetration within our current customer base as well as adding new customers in these markets. · Increase our engineering resources to address our OEM customers’ custom product requests.Our OEM customers consistently request that our engineering team augment theirs by designing custom power supplies specific to their product requirements.While to date we have had limited resources to apply to these revenue opportunities, we intend to provide our engineering team with additional resources to address these market and customer requirements. · Expand our standard product offerings while continuing to drive for higher power levels and greater conversion efficiencies in a smaller footprint.Real estate within our customers’ products is precious, and as a result there is a continuing need for smaller packaging and space reduction while delivering additional power.Our product roadmap addresses these needs and our objective is to lead the industry with the greatest efficiency in the smallest footprint with the highest power available.In this way, we can deliver advantages to our OEM customers as they leverage our technology in their product designs. · Organize our technology resources for fast time to market on derivative products. Our customers continually request derivative configurations to our existing products.In order to serve this market effectively, we are organizing our engineering resources for fast turnaround on these designs to shorten our OEM customer’s design cycle, leading to faster time to market. Our Power Supply Products We design, develop, manufacture and market our power supply products, which are designed to convert, regulate, purify, manage or distribute electrical power for electronic equipment.Our products generally convert AC current from the grid to DC current for use in computer based products, or modify the voltage being delivered (DC to DC).We specifically target markets where high efficiency and power density are important to our customers. 5 We sell standard, modified-standard and custom designed products.Standard products are sold unmodified to our customers.Modified-standard products are based on lightly modified versions of standard products.Custom products are designed specifically to the customer’s specification and are not generally sold to others. Custom products may require non-recurring engineering and tooling costs to bring the product to production. Our products can be classified into the following principal groups: · AC/DC power supplies. Our compact AC/DC power supplies convert AC input voltages ranging from 90VAC to 264VAC into precisely controlled DC output voltages, while achieving efficiencies of up to 93%. The power supplies utilize unique integrated circuits (ICs) to control the operation of the supply and provide operating protections, including over power protection (OPP), over current protection (OCP), over temperature protection (OTP), and over voltage protection (OVP). Constant voltage outputs range from 5VDC to 56VDC, and are available in single and multi-output versions. Constant current versions of the AC/DC power supplies are available with output voltages of 5, 12, 24, 28, 36, 40, 48, or 56VDC, and are typically used in the light emitting diode (LED) lighting industry. Convection-cooled versions of the power supplies provide efficient operation in the absence of forced air cooling. The power supplies may be configured to share current between multiple power supplies, allowing for N and N+1 redundancy installations. An optional PMBusTM digital communications interface is also available to allow up to four model XL275 power supplies to communicate over the same bus for remote control of the main outputs and the 12V fans. · DC/DC power supplies. The DC/DC power supplies modify 24VDC or 48VDC input voltages into a variety of DC output voltages, while achieving efficiencies greater than 90%. As in our AC/DC power supplies, the DC/DC models utilize unique ICs to control the operation of the supply and provide several methods of protection, including over power protection (OPP), over current protection (OCP), over temperature protection (OTP), and over voltage protection (OVP). Constant voltage outputs range from 5VDC to 56VDC, and are available in single and multi-output versions. DATA STORAGE INDUSTRY Background The data protection and archival storage markets are comprised of a few large suppliers and a number of smaller companies that offer specialized products and capacity ranges.The data protection and archive storage market, which includes disk based and tape library based systems and related software is expected to grow at a 6% compounded annual growth rate from 2012 to 2016 according to IDC.In 2012, the tape portion of the archival storage market was negatively influenced by a shift in IT spending to performance storage in order to keep up with the explosion of data generation, as well as macroeconomic conditions throughout the globe.The emphasis in IT spending on higher end performance storage products contributed to lower sales for archive storage. Longer term, we believe the increasing amounts of storage required by the IT universewill continue to drive demand for archive storage products. The proliferation of e-commerce, video streaming, digital media, and advanced software applications has driven growth in the production of electronic information to an exponential level from just a few years ago.As a result, the information infrastructure has implemented many solutions addressing access speeds and higher capacity, but a growing need is building for data protection and archival storage.As regulators and companies require the accumulation of and access to archived data, the market to store that data cost-effectively continues to grow.Over the last few years IT spending has been concentrated on the performance aspect of storage, and adding more additional cost effective capacity has lagged in the share of wallet.We believe this performance spending trend is reversing somewhat and the need for additional data protection and archival capacity to house the files that are currently held on performance storage devices will be moved to make room for new files is fast approaching.We believe this will drive future demand for tape libraries. As customers constantly add to their ever-growing disk-based storage systems, the operating costs of those systems have become impossible to ignore. Tape libraries use less than 1/20th the power of a comparable sized disk system, making them the ideal storage technology for rarely accessed data. We believe that this operating cost advantage will result in increased interest in tape library-based storage systems. 6 Strategy Our primary objective in our storage business is to be a global leader in highly scalable, cost effective data protection and archival storage for the information technology markets.To achieve this objective we plan to: · Continue to expand our sales channels and geographies.We have begun to accelerate the promotion of Qualstar storage solutions on a global basis and will continue to add resellers outside the US in addition to adding new US resellers.We are also exploring OEM and private label opportunities to market our products. · Produce expandable storage solutions that deliver scalability within the data center and more effective capital spending for our customers.Expandability is a key requirement for many customers who are dealing with rapidly growing capacity needs on a regular basis. Expandability enables them to easily and quickly add more storage while providing a cost-effective solution that can be readily budgeted during their planning cycles. · Explore adjacent technologies to expand our functionality and footprint in the IT market.Historically we have been focused on products using magnetic tape as the media in our systems and on automating the loading, unloading and storage of the media.We will explore use of other media such as hard disk drives (HDD) and solid state drives (SSD), alone or in combination, in order to evaluate a wider product offering for the growing data storage market. · Offer cost effective, service and support programs that enable our customers to keep their products running 24 hours a day, 7 days a week.We have recently expanded our onsite service coverage beyond the US and Western Europe and can now offer this vital service in several Asian countries. We plan to continue this expansion to other markets as we identify appropriate service providers to engage with. Our Storage Products We design, develop, manufacture and market storage products which deliver cost effective data protection and archival storage to small and medium businesses (SMB), and to more complex small and medium enterprise environments with stringent performance and data availability requirements.We provide a wide range of storage solutions that span capacities from 75 Terabytes to over 33 Petabytes (1000 Terabytes 1 Petabyte) which encompass over 125 tape drives and more than 11,700 slots for tape media. · The RLS-8350 and RLS-8500 Series Expandable Rack Mount Tape Libraries deliver both high density to maximize rack space utilization and easy customer expandability to keep pace with exploding archive storage and data protection requirements. RLS base models house 50, 60, 108 or 114 tape slots and up to 5LTO format tape drives. Up to three customer installable expansion modules can be installed on every base unit using Qualstar’s unique FastPass™ elevator assembly to quickly and transparently move tapes between modules as needed. Each module adds 120 more tape storage slots and 5 additional tape drive slots.RLS configurations can scale capacity to over 1.4 Petabytes in a single 19-inch rack.Advanced features including library-enabled data encryption to protect the data on tapes in transit to remote locations, dual AC input power to allow operation to continue if one power source drops off line and Q-Link, our widely regarded remote library manager. · Qualstar’s XLS Enterprise Library System provides the widest range of capacity and performance available to enterprise-class data protection and archive storage customers. Several Library Resource Modules (LRM) and two Memory Expansion Modules (MEM) can be combined in numerous configurations to cost-effectively deliver capacities from 300 Terabytes to over 33 Petabytes.Over 125 LTO tape drives can be configured in a single system to deliver throughput exceeding 63 Terabytes per hour to meet the performance needs of the most demanding environments.XLS’ exclusive Compass Architecture™ design delivers storage density exceeding 180 Terabytes per square foot to minimize costly IT floor space requirements.Tape libraries are the most energy efficient data storage technology on the market, often using 1/20th the power of a similarly sized disk-based system. Advanced design has reduced the XLS power and cooling requirements to industry-leading levels. CUSTOMERS Our solution-focused product offerings are designed specifically for OEM manufacturers, corporate IT departments, and SMBs. We sell all of our storage products through our worldwide authorized distributor and reseller network. 7 All of our products and services are designed and manufactured to address our customers’ stringent requirements and reliability standards. The following provides additional detail on our channels: · Storage Reseller channel. Our reseller channel includes systems integrators, value added resellers [VARs] and value added distributors (VADs). Our resellers frequently package our products as part of a comprehensive data processing system or with other storage devices to deliver a complete storage subsystem. Our resellers frequently recommend our products as replacement solutions when backup and archive systems are upgraded or bundle our products with storage management software specific to the end user's system. We support the reseller channel through our dedicated field sales representatives and technical support technicians. · Storage OEM channel. OEM customers incorporate our storage products with their application software and othercomponents to deliver a focused solution. Our products may or may not carry our label. · N2Power OEM channel. We have supply agreements with our major power supply customers which incorporate our products into their server, telephony, network and industrial product offerings. We divide our worldwide sales into three geographical regions: · North America, consisting of Mexico, United States and Canada; · EMEA, consisting of Europe, the Middle East and Africa; and · APAC, consisting of Asia Pacific countries. We support our customers in the Americas primarily from our Simi Valley, California location. We support our EMEA, APAC and other foreign customers through a network of trained resellers and service providers located throughout the region. Sales to customers outside of the United States represent a significant and growing portion of our sales and international sales are subject to various risks and uncertainties. See "Much of our business is subject to risks associated with operations in foreign countries” under the heading "Risk Factors" in Part I, Item1A of this report. The following table sets forth foreign revenue by geographic area (in thousands): Foreign revenue: Europe $ $ Asia/Pacific Rim Other foreign revenue $ $ Foreign revenue as a percentage of total net revenue % % We provide a full range of marketing materials for branded products, including product specifications, sales literature and application notes. We also offer lead generation opportunities and market development funds to key channel partners. Our sales management and engineering personnel provide support to the channel partners and visit potential customer sites to demonstrate the technical advantages of our products. We maintain press relations in the United States and Europe, and we participate in national and regional trade shows worldwide. CUSTOMER SERVICE AND SUPPORT Customer service and support are key elements of our storage strategy and critical advantageous components of our commitment to making enterprise-class support and services available to companies of all sizes. Our technical support staff is trained to assist our customers with deployment and compatibility for any combination of hardware platforms, operating systems and backup, data protection and storage management software. Our application engineers assist with complex customer issues. We maintain global toll-free service and support phone lines and we also provide self-service and support through our website and email. 8 Standard warrantiesinclude: · Three-year advance replacement limited warranty on our RLS and XLS tape library products; · Optional 24x7 or next business day onsite service on our RLS and XLS products in many countries throughout the world; and · Three-year return to factory warranty on our N2Power products. RESEARCH AND DEVELOPMENT We incurred research and development costs of $2.7 million each of fiscal 2012 and 2011, and $3.2 million in fiscal 2010, representing 15.6%, 15.0% and 20.6% of net revenue, respectively. In fiscal 2012, we continued to augment our product lines by expanding our hardware platforms and feature enhancements to our products. Noteworthy product releases for fiscal 2012 was the Fastpass elevator assembly which adds scalability to the RLS platform and data encryption key management for the XLS Series. Our plans for fiscal 2013 include a number of hardware and software enhancements across all of our storage products, and several new power supplies encompassing derivatives of existing modelsand new power sizes. Particular areas of focus are oriented toward product line streamlining and leveraging common componentry, as well as exploring OEM opportunities in the storage side of the business. MANUFACTURING AND SUPPLIERS We perform product assembly, integration and testing for our storage products at our factory in Simi Valley, California. Our N2Power products are manufactured in China at various contract manufacturers.We purchase tape drives, chassis, printed circuit boards, integrated circuits, and all other major components from outside suppliers. We carefully select suppliers based on their ability to provide quality parts and components which meet technical specifications and volume requirements. We actively monitor these suppliers but we are subject to substantial risks associated with the performance of our suppliers. For certain components, we qualify a single source, which magnifies the risk of shortages and decreases our ability to negotiate with that supplier. See "If our suppliers fail to meet our manufacturing needs, it would delay our production and our product shipments to customers and negatively affect our operations" under the heading "Risk Factors" in Part I, Section1A of this report. COMPETITION The worldwide storage market is highly competitive. Competitors vary in size from small start-ups to large multi-national corporations which may have substantially greater financial, research and development and marketing resources than us. In the tape automation market, we believe our primary competitors are International Business Machines Corporation ("IBM"), Dell Inc., Overland Storage, Spectra Logic and Quantum Corporation. Key competitive factors include product features, reliability, durability, scalability and price. Barriers to entry in tape automation are relatively high. Our primary power supply competitors are Emerson, TDK Lambda, XP Power and Power One. Key competitive factors in these markets include price, performance, functionality, availability, interoperability, connectivity, time to market, enhancements and total value of ownership. Barriers to entry for power supply products are high. The markets for all of our products are characterized by significant price competition and we anticipate that our products will continue to face price pressure. INTELLECTUAL PROPERTY We rely on copyright protection of our firmware, as well as patent protection for some of our designs and products. We also rely on a combination of trademark, trade secret and other intellectual property laws to protect our proprietary rights. Despite our efforts to protect our proprietary rights, however, competition in our businesses is significant. We believe that, because of the rapid pace of technological change in the tape storage and power supply industries, patent, copyright, trademark and trade secret protection are less significant than factors such as market responsiveness, knowledge, ability and the experience of our personnel as well as timely new product introductions. 9 We enter into Employee Proprietary Information and Inventions Agreements with all employees and consultants to protect our technology and designs. However, we do not believe that such protection can preclude competitors from developing substantially equivalent products. EMPLOYEES As of June 30, 2012, we had 68 employees, including 21 in operations and manufacturing, 19 in research and development, 7 in customer service and technical support, 7 in sales and marketing, and 14 in administration and finance. (See footnote 16, “Subsequent Events”) We also employ a small number of temporary employees and consultants as needed. We are not a party to any collective bargaining agreement or other similar agreement. We believe that we have a good relationship with our employees. AVAILABILITY OF SEC FILINGS We file annual, quarterly and special reports, proxy statements and other information with the Securities and Exchange Commission. You can read our SEC filings over the Internet at the SEC’s website at http://www.sec.gov. We also make our SEC filings available free of charge through our Internet website as soon as reasonably practicable after we electronically file them with, or furnish them to, the SEC. Our website addresses are www.qualstar.com and www.n2power.com. The reference to our website addresses does not constitute incorporation by reference into this report of the information contained at those sites. EXECUTIVE OFFICERS OF THE REGISTRANT Executive Officers Officers are elected by and serve at the discretion of the board of directors. The executive officers of Qualstar as of August 31, 2012 are: Name Age Position Lawrence D. Firestone 54 Chief Executive Officer, President and Director Nidhi H. Andalon 49 Vice President, Chief Financial Officer and Corporate Secretary Robert K. Covey 65 Vice President of Marketing Steven W. Wagner 64 Vice President of Storage Sales William J. Lurie 39 Vice President of Engineering Randy D, Johnson 54 Vice President and General Manager of N2Power division Background Mr. Firestone was appointed our Chief Executive Officer and President on May 9, 2012.Mr. Firestone has served as a director of Qualstar since May 13, 2011. From February 2011 to May 2012, Mr. Firestone served as Chief Financial Officer of Xiotech Corporation, a supplier of enterprise storage systems.From August 2006 to August 2010, Mr. Firestone was Executive Vice President and Chief Financial Officer of Advanced Energy Industries, Inc., a provider of power conversion devices for the semi-conductor and solar inverter markets.From 1999 until August 2006, Mr. Firestone served as the Senior Vice President and Chief Financial Officer at Applied Films Corporation, a supplier of thin film deposition equipment.Prior to joining Applied Films, Mr. Firestone served as Vice President and Chief Operating Officer of Avalanche Industries, a contract manufacturer of custom cables and harnesses, from 1996 to 1999.Mr. Firestone served as a director of Amtech Systems, Inc. from 2005 to 2007 and as a director of Hyperspace Communications, Inc. from 2004 to 2005.Mr. Firestone received a BSBA degree in Accounting from Slippery Rock State College in 1981. 10 Nidhi H. Andalon has been our Chief Financial Officer since January 2009. She was appointed Vice President on March 25, 2010 and Corporate Secretary on March 24, 2011. From October 2005 to January 2009, Ms. Andalon held the position of Controller at Qualstar.From June 2004 to October 2005, Ms. Andalon held the position of Assistant Controller and joined Qualstar’s Finance department in January 2003. From 1996 to 1999, Ms. Andalon held the position of Assistant Treasurer for Underwriters Reinsurance Company.From 1993 to 1996, Ms. Andalon was employed by Ernst & Young, LLP, where she worked as a senior auditor and senior tax consultant.Ms. Andalon graduated with a B.B.A degree from the University of Michigan in 1984 and has been a Certified Public Accountant in the State of California since 1996. Robert K. Covey has been our Vice President of Marketing since 1994. From 1986 to 1993 Mr.Covey was regional manager of ATG Cygnet, an optical disk library firm. From 1982 to 1985, Mr.Covey served as national sales manager at Micropolis Corporation, a former disk drive manufacturer. Mr.Covey attended Butler University and Bentley College from 1965 to 1968. Steven W. Wagner was appointed our Vice President of sales for the storage division on August 14, 2012. Steve comes to Qualstar from WhiteWater West industries Inc./SCS Interactive, a leading water park and theme park attractions developer, where he served as Vice President of Business Development, Vice President and General Manager and Vice President of Sales and Marketing for SCS Interactive from 2002 to 2012. Prior to that, he served from 2000 to 2002 as Vice President of Sales at software company Aegis Analytical Corp.He served as Director of Sales for packaging automation at ABB, a global leader in power and automation technologies for utility and industry customers from 1996 to 2000. Mr. Wagner has also held sales and management positions with TecniStar, Burnup & Sims and General Instrument Corp. Mr. Wagner holds an MBA in International Business from George Washington University and a BSBA degree from University of Denver. William J. Lurie was appointed our Vice President of Engineering on August 14, 2012. Mr.Lurie joined the company in 1996 as a Mechanical Engineer, and was promoted to Mechanical Engineering Manager in 2001 and to Engineering Manager in 2009. Mr. Lurie earned a Bachelor of Science in Mechanical Engineering degree from the University of California Santa Barbara in 1996. He has also completed Technical and Program Management studies at UCLA and UCSB. Randy D. Johnson has been our Vice President and General Manager of our N2Power division since March 25, 2010. Mr. Johnson joined Qualstar in 2002 as Business Unit Manager for our N2Power division. From 2000 to 2002, Mr. Johnson held the position of Vice President and Business Unit Manager for Flightware Ltd., a business solutions software company. From 1983 to 2000, Mr. Johnson was employed by Integrated Business Computers, a business computer manufacturer, where he held the position of Vice President of Sales and Marketing. Mr. Johnson graduated with a B.A. degree in Business and Political Science from Westmont College in 1980, and earned his M.B.A in Technology Management from the University of Phoenix in 1999. ITEM1A. RISK FACTORS Our future results of operations are subject to risks and uncertainties over which we have limited control, and which could cause our actual results to differ materially from our expectations. We are subject to all of the business risks facing manufacturing companies, including business cycles and trends in the general economy, financial market conditions, demand variations and volatility, potential loss of key personnel, supply chain disruptions, government legislation and regulation, and natural causes. The following list of risk factors is not all-inclusive. Other factors and unanticipated events could adversely affect our financial position or results of operations. We believe that the most significant potential risk factors that could adversely impact us are the following: We face intense industry competition, price erosion and product obsolescence, which, in turn, could reduce our profitability. We operate in an industry that is generally characterized by intense competition and rapid technological change. We believe that the principal bases of competition in our markets are breadth of product line, quality of products, stability, reliability and reputation of the provider, along with cost. Quantity discounts, price erosion, and rapid product obsolescence due to technological improvements are therefore common in our industry as competitors strive to retain or expand market share. Product obsolescence can lead to increases in unsellable inventory that may need to be written off and therefore could reduce our profitability. Similarly, price erosion can reduce our profitability by decreasing our revenues and our gross margins. Our long-term operating results depend substantially upon our ability to continually develop, introduce, and market new and innovative products, to modify existing products, to respond to technological change, and to customize certain products to meet customer requirements. There are numerous risks inherent in this process, including the risks that we will be unable to anticipate the direction of technological change or that we will be unable to develop and market new products and applications in a timely fashion to satisfy customer demands, which could result in a decrease in our net sales and a loss of market share to our competitors. Historically, we have had write-offs of excess and obsolete inventory which negatively impacted our results of operations. In the future, excess or obsolete inventory may need to be written off, and this in turn could reduce our profitability. 11 Changes in demand or downturns in the markets we serve could affect our business and profitability. The industries into which we market and sell our products are cyclical and may experience downturns. These industries also experience volatility, and future volatility as well as downturns, or any failure of these industries to recover from downturns, could materially harm our business and profitability. Likewise, if we have difficulty managing growth in this business, it could materially and adversely affect us. In addition, our business and financial position may be adversely affected by current and future economic conditions that cause a decline in business and consumer spending in the markets served by our or our customer's products. We rely on tape technology for a significant portion of our revenues. Our profitability may be impaired if demand for storage solutions using tape technology declines or fails to develop as we expect. We will continue to be subject to the risk of a decrease in revenues if demand for tape-based storage products declines or if rising prices make it more difficult to sell them. If products incorporating other technologies gain comparable or superior market acceptance and competitive price advantage, our business, financial condition and operating results could be adversely and materially affected unless we successfully develop and market products incorporating the new technology. Our principal competitors devote greater financial resources to developing, marketing and selling their products. Consequently, we may be unable to maintain or increase our market share. We face significant competition in developing and selling of our products. Rapid and ongoing changes in technology and product standards could quickly render our products less competitive, or even obsolete. We have significantly fewer financial, technical, manufacturing, marketing and other resources than many of our competitors and these limited resources may impair the profitability of our business in many ways. For example, in the past our competitors have offered wider ranges of products, expanded the geographic scope of their markets, acquired other companies, and developed or acquired proprietary technologies that operate in conjunction with their products. In the future, our competitors may leverage their greater resources to: • develop, manufacture and market products that are less expensive or technologically superior to ours; • reach a wider array of potential customers through a broader range of marketing and distribution channels; • respond more quickly to new or changing technologies, customer requirements and standards;or • reduce prices in order to preserve or gain market share. We believe competitive pressures are likely to continue. We cannot guarantee that our resources will be sufficient to address this competition or that we will manage costs and adopt strategies capable of effectively utilizing our resources. If we are unable to respond to competitive pressures successfully, our prices and profit margins may fall and our market share may decrease. 12 Because we rely on indirect sales channels to market and sell our branded storage products, a loss of or deterioration in our relationship with one or more of our resellers or distributors, or our inability to establish new indirect sales channels to drive growth of our branded products could negatively affect our operating results. We sell the majority of our branded storage products to value-added resellers (VARs), who in turn sell our products to end users. In some cases, resellers integrate our tape libraries with products of other manufacturers and sell the combined products to their own customers The success of these sales channels is hard to predict, particularly over time, and we have no purchase commitments or long-term orders from them that assure us of any baseline sales through these channels. Several of our resellers carry competing product lines that they may promote over our products, which may negatively impact our sales. A reseller might not continue to purchase our products or market them effectively, and each reseller determines the type and amount of our products that it will purchase from us and the pricing of the products that it sells to end user customers. Establishing new indirect sales channels is an important part of our strategy to drive growth of our branded revenue. Our operating results could be adversely affected by any number of factors including: · A change in competitive strategy that adversely affects a reseller’s willingness or ability to distribute our products; · Reaching fewer customers or losing sales due to ineffective marketing efforts of resellers; · Reduced margins and increased costs associated with reseller channel sales; · An inability to gain traction in developing new indirect sales channels for our branded products; · Any financial difficulties of such resellers that result in their inability to pay amounts owed to us; or · Changes in requirements or programs that allow our products to be sold by third parties to government customers. We do not have any exclusive agreements with our VARs, who purchase our products on an individual purchase order basis. If we lose important value added resellers or if they reduce their focus on our products or if we are unable to obtain additional value added resellers, our business could be negatively affected. If our suppliers fail to meet our component and manufacturing needs, it could delay our production and our product shipments to customers and negatively affect our operations. Our products comprise many components and subassemblies produced by outside suppliers. We depend greatly on these suppliers for items that are essential to the manufacture of our products, including tape drives, printed circuit boards and integrated circuits. For certain items, we qualify only a single source, which magnifies the risk of shortages and decreases our ability to negotiate with that supplier on the basis of price. From time to time, we have been unable to obtain sufficient components as we have needed due to shortages or quality issues fromsome of our suppliers. If our suppliers fail to meet our manufacturing needs, it would delay our production and our product shipments to customers and negatively affect our operations. We also rely on software vendors to develop and support software needed for operation of our automated tape library products and their integration into the user’s computing environment. Accordingly, the continued development and future growth of the market for our tape library products will depend partly upon the ability of these vendors to meet the overall data storage and management needs of tape library purchasers and our ability to maintain relationships with these firms. The primary suppliers of our N2Power power supplies are located in China. If a manufacturer should be unable to deliver products to us on a timely basis or at all, our power supply business could be adversely affected. Though we have many years of favorable experience with these suppliers, there can be no assurance that circumstances might not change and compel one or both of these suppliers to curtail or terminate deliveries to us. Moreover, the use of contract manufacturers to provide our power supplies typically requires that we place production orders several months in anticipation of our expected need for the products. This in turn leads to risks that we may lack sufficient inventory to sell to our customers where our expectations were conservative, or that we may order excess product inventory where our expectations were optimistic. We have in the past, experienced shortages of some parts needed to manufacture our power supplies. If we fail to develop and introduce new products on a timely and cost-effective basis, or if our products do not contain the features required by the marketplace, we may eventually lose market share and sales to competitors. The market for our products is characterized by changing technology and evolving industry standards. Our future results will depend on our ability to anticipate changes in technology, to develop new and enhanced products on a timely and cost-effective basis, and to introduce, manufacture and achieve market acceptance of these new and enhanced products. With respect to our tape library products in particular, the introduction of new storage technologies or the adoption of an industry standard different from our current product standards could render our existing products obsolete. Development schedules for high technology products are inherently subject to uncertainty and there can be no assurance we will be able to meet our product development schedules or that our development costs will be within budgeted amounts. If the products or product enhancements developed are not deliverable due to technical problems, quality issues or component shortages, or if such products or product enhancements are not accepted by the marketplace or are unreliable, then our business, financial condition and results of operations may be adversely affected. 13 If we fail to protect our intellectual property or if others use our proprietary technology without authorization, our competitive position may suffer. We rely on copyright protection of our software, firmware and electronic circuits, as well as patent protection for some of our products and product features. We also rely on a combination of trademark, trade secret, and other intellectual property laws and various contract rights to protect our proprietary rights. Despite our efforts to protect our proprietary rights, however, unauthorized parties may attempt to copy or otherwise obtain or use our products or technology. As a consequence, these rights may not preclude competitors from developing products that are substantially equivalent or superior to our products. In addition, many aspects of our products are not subject to intellectual property protection and therefore can be reproduced by others. Undetected manufacturing flaws could increase our costs, reduce our revenues and divert resources from our core business needs. Despite our efforts to revise and update our manufacturing and test processes to address engineering and component changes, we may not be able to control and eliminate manufacturing flaws adequately. These flaws may include undetected software or hardware defects associated with a newly introduced product, a new version of an existing product,or a product that has been integrated into a system or apparatus with the products of other vendors. If we fail to adequately monitor, develop and implement appropriate test and manufacturing processes we could experience a rate of product failure that results in substantial shipment delays, warranty costs or damage to our reputation. Product flaws may also consume our limited engineering resources and interrupt our development efforts. Significant product failures would increase our costs and result in the loss of future sales and be harmful to our business. Much of our business is subject to risks associated with operations in foreign countries. We generate a significant percentage of our revenue internationally, and we believe that international sales will continue to represent a substantial portion of our revenues. In addition, our manufacturing of power supply products is performed by contract manufacturers in Asia. We face risks that the countries in which we conduct business, or in which we have customers, suppliers, or contract manufacturers could: · Experience financial, economic or political instability; · Adopt laws that make the enforcement of our contractual or other legal rights and remedies difficult or uncertain; · Provide inadequate intellectual property protection for our technology; · Impose restrictions on the export or import of technology that would affect our ability to obtain supplies from, or sell products into, such countries; · Impose tariffs, quotas, taxes, other market barriers; or · Impose other laws, regulations or policies adversely affecting trade, investment or taxes, including those relating to the repatriation of funds and to withholding taxes. Other risks and costs associated with international operations include: · Currency exchange risk, to the extent that exchange rate fluctuations could make our products unaffordable to foreign purchasers or more expensive compared to those of foreign manufacturers; · Compliance with laws and regulations in various regions in which we operate; · Greater difficulty and longer delays in collecting accounts receivable from international customers; · Increased risk of shipping disruptions particularly in foreign countries experiencing political instability. Our success depends on our ability to retain our senior management and to attract and retain key personnel. Turnover in key management positions could temporarily harm our financial performance and results of operations. If we lose certain members of our senior management, our operations may be disrupted and our operating results could be adversely affected. In addition, our capacity to develop and implement new technologies depends on our ability to employ personnel with highly technical skills. If we cannot attract and retain key technical personnel, our technical expertise may suffer, and our operating results could be adversely affected. In addition, it could be difficult, time consuming and expensive to replace any key management member or other critical personnel and no guarantee exists that we will be able to recruit suitable replacements or assimilate new key management personnel into our organization to achieve our operating objectives. 14 Intellectual property infringement claims brought against us could result in substantial liability and significant costs, and, as a result, our business, financial condition and operating results may be materially and adversely affected. From time to time, we may become subject to claims or inquiries regarding an alleged unauthorized use by us of another party’s intellectual property, such as our current litigation with Overland Storage described in Item 3 below. While we currently believe the amount of ultimate liability, if any, with respect to any such actions will not materially affect our financial position, results of operations or liquidity, the ultimate outcome of any license discussion or litigation is uncertain. Adverse resolution of any infringement claim could subject us to substantial liabilities and require us to refrain from manufacturing and selling certain products. In addition, the costs incurred in intellectual property litigation can be substantial, regardless of the outcome. As a result, our business, financial condition and operating results could be materially and adversely affected. Our revenues and operating results may fluctuate unexpectedly from quarter to quarter, which may in turn affect our stock price. Our quarterly revenues and operating results have fluctuated in the past, and are likely to vary in the future due to the various factors discussed above and others, including: • General economic conditions affecting spending and the rates of growth or decline in the markets we serve; • Variations in product order backlogs, and reductions in the size, delays in the timing, or cancellation of significant customer orders; • The timing of introductions and marketplace acceptance of new or enhanced products by us or our competitors; • Expansions or reductions in our relationships with distributors, value added reseller or original equipment manufacturer customers; • Unprofitable investments in research and development activities, or sales evaluation, testing, and acceptance processes; • Unforeseen warranty costs that exceed established reserves; • Timing and levels of our operating expenses;or • Emerging new technologies that change the nature of or need for our products. We believe that period-to-period comparisons of our operating results may not necessarily be reliable indicators of our future performance. It is likely that in some future period our operating results will not meet your expectations or those of public market analysts. Any unanticipated change in revenues or operating results is likely to cause our stock price to fluctuate since such changes reflect new information available to investors and analysts. New information may cause investors and analysts to revalue our stock and this, in the aggregate, may cause fluctuations in our stock price. Trading in our stock has historically been limited and our stock price has been volatile, which may affect your ability to sell your shares. The average trading volume in our stock has been historically low, with little or no trading at all on some days. This, as well as the factors listed below, has caused the price of our stock to be volatile. Consequently, it may be difficult to sell your shares of our stock at the price you paid for them or at a price equal to that quoted on the NASDAQ Stock Market. Factors that may cause our stock price to fluctuate in the future include: • Quarterly variations in operating results, especially if they differ from our previously announced forecasts or forecasts made by analysts; • Changes in or cancellation of our dividend payment policy; • Announcements by us of anticipated future revenues or operating results, or by others concerning us, our competitors, our customers, or our industry; • The introduction of new technology or products by us or our competitors; • Comments about us and the data storage market made by industry analysts or on Internet comment sites; • Changes in earnings estimates by analysts or changes in accounting policies; in product pricing policies by us or our competitors;or in general economic conditions. 15 In addition, stock markets have experienced extreme price and volume volatility in recent years. This volatility has had a substantial effect on the market prices of securities of many smaller public companies for reasons frequently unrelated or disproportionate to the operating performance of the specific companies. These market fluctuations may adversely affect the market price of our common stock. Certain provisions in our charter documents and California law may hinder or prevent a change in control of our company. Certain provisions of our charter documents could make it difficult for a third party to obtain control of the Company. For example, our articles of incorporation and bylaws require that stockholders must timely inform our corporate secretary before a stockholders' meeting if they wish to nominate directors or submit proposals for shareholder approval, and contain provisions that eliminate cumulative voting in the election of directors. In addition, subject to the rules of the NASDAQ Stock Market, our board of directors has the authority, without any action by the shareholders, to issue up to 5,000,000shares of preferred stock and to fix the rights and preferences of such shares. These provisions may have the effect of delaying, deferring or preventing a change in control, may discourage bids for our common stock at a premium over its market price and may adversely affect the market price, and the voting and other rights of the holders of our common stock. ITEM1B. UNRESOLVED STAFF COMMENTS None. ITEM2. PROPERTIES Our headquarters, located in Simi Valley, California, consists of a single building containing approximately 57,000square feet housing our manufacturing, sales and marketing, finance and administration and approximately two thirds of our engineering staff. Our lease on this facility expires in December 2015. Rent on this facility is $40,000 per month with a step-up of 3% annually. (See footnote 16, “Subsequent Events”) ITEM3. LEGAL PROCEEDINGS On June 28, 2012, Overland Storage, Inc. (“Overland”) filed a patent infringement lawsuit against Qualstar Corporation in the U.S. District Court in the Southern District of California, alleging that certain of our automated tape libraries infringe claims of U.S. Patent No. 6,328,766. Overland is seeking injunctive relief as well as the recovery of unspecified monetary damages. We do not believe we infringe the Overland patent and we intend to defend ourselves vigorously. We also are subject to a variety of other claims and legal proceedings that arise from time to time in the ordinary course of our business. Although management currently believes that resolving claims against us, individually or in the aggregate, will not have a material adverse impact on our financial statements, these matters are subject to inherent uncertainties and management’s view of these matters may change in the future. ITEM4. MINE SAFETY DISCLOSURES Not applicable. 16 PARTII ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Qualstar’s common stock is traded on The NASDAQ Stock Market (NASDAQ Symbol— QBAK). The following table sets forth the high and low closing sale prices of our common stock as reported by NASDAQ, during the periods indicated: Period Date Range High Low Fiscal 2012: First Quarter July 1 —
